Order, Supreme Court, Bronx County (Norma Ruiz, J.), entered May 30, 2013, which denied plaintiffs motion for partial summary judgment on the issue of liability, unanimously affirmed, without costs.
Plaintiff made a prima facie showing of her entitlement to judgment as a matter of law by submitting her affidavit asserting that her car had come to a complete stop before it was struck in the rear by a vehicle driven by defendant Rivera and owned by defendant Empire Metal Supply (see Williams v Kadri, 112 AD3d 442, 442 [1st Dept 2013]).
Defendants, however, raised a triable issue of fact by submitting Rivera’s affidavit averring that plaintiff caused the accident by abruptly changing into his lane prior to the accident (see Beaubrun v Boltachev, 111 AD3d 494, 494 [1st Dept 2013]; compare Cabrera v Rodriguez, 72 AD3d 553, 554 [1st Dept 2010]).
We have considered plaintiffs remaining contentions and find them unavailing. Concur — Friedman, J.E, Moskowitz, Freedman, Gische and Clark, JJ.